Exhibit 10.1

WARRANT TO PURCHASE COMMON STOCK
OF VIRTUAL PIGGY, INC.




 WARRANT NO.: 2014-T[_________]


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.


This WARRANT (“Warrant”) is to verify that, FOR VALUE RECEIVED,
[_________________] (“Holder”) is entitled to purchase, subject to the terms and
conditions hereof, from Virtual Piggy, Inc. a Delaware corporation (the
“Company”), [_____________] shares of common stock, $0.0001 par value per share,
of the Company (the “Common Stock”), at any time during the period commencing at
9:00 a.m., Eastern Time on the date hereof (the “Commencement Date”) and ending
at 5:00 p.m. Eastern Time on _____[__], 2016 (the “Termination Date”), at an
exercise price (the “Exercise Price”) of $1.00 per share of Common Stock.  The
number of shares of Common Stock purchasable upon exercise of this Warrant and
the Exercise Price per share shall be subject to adjustment from time to time
upon the occurrence of certain events as set forth below.
 
The shares of Common Stock or any other shares or other units of stock or other
securities or property, or any combination thereof, then receivable upon
exercise of this Warrant, as adjusted from time to time, are sometimes referred
to hereinafter as “Exercise Shares.”  The exercise price per share as from time
to time in effect is referred to hereinafter as the “Exercise Price.”
 
1.             Exercise of Warrant; Issuance of Exercise Shares.


(a)           Exercise of Warrant.  Subject to the terms hereof, the purchase
rights represented by this Warrant are exercisable by the Holder in whole or in
part, at any time, or from time to time, by the surrender of this Warrant and
the Notice of Exercise annexed hereto duly completed and executed on behalf of
the Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) accompanied by payment of the
Exercise Price in full in cash or by bank or certified check for the Exercise
Shares with respect to which this Warrant is exercised and a completed and duly
executed Notice of Exercise form attached hereto as Appendix A.


In the event that this Warrant shall be duly exercised in part prior to the
Termination Date, the Company shall issue a new Warrant or Warrants of like
tenor evidencing the rights of the Holder thereof to purchase the balance of the
Exercise Shares purchasable under the Warrant so surrendered that shall not have
been purchased.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Issuance of Exercise Shares: Delivery of Warrant Certificate.  The
Company shall, within three (3) business days of the exercise of this Warrant
(“Warrant Share Delivery Date”), issue in the name of and cause to be delivered
to the Holder one or more certificates representing the Exercise Shares to which
the Holder shall be entitled upon such exercise under the terms hereof.  Such
certificate or certificates shall be deemed to have been issued and the Holder
shall be deemed to have become the record holder of the Exercise Shares as of
the date of the due exercise of this Warrant.  In addition to any other rights
available to the Holder, if the Company fails to transmit to the Holder a
certificate or the certificates representing the Exercise Shares or to credit
the Holder’s balance account at DTC for such number of Exercise Shares pursuant
to an exercise on or before the Warrant Share Delivery Date, and if after such
date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Exercise Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall (A) pay in cash to the Holder the amount, if
any, by which (x) the Holder’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Amount”) exceeds (y) the amount obtained by multiplying (1) the number of
Exercise Shares that the Company was required to deliver to the Holder in
connection with the exercise at issue times (2) the price at which the sell
order giving rise to such purchase obligation was executed, and (B) at the
option of the Holder, either (i) reinstate the portion of the Warrant and
equivalent number of Exercise Shares for which such exercise was not honored and
refund the exercise paid therefor or (ii) deliver to the Holder the number of
shares of Common Stock that would have been issued had the Company timely
complied with its exercise and delivery obligations hereunder.  For example, if
the Holder’s Buy-In Amount is $11,000 to cover a Buy-In with respect to an
attempted exercise of shares of Common Stock and if the aggregate sales price of
the shares giving rise to such Buy-In obligation was $10,000, under clause (A)
of the immediately preceding sentence the Company shall be required to pay the
Holder $1,000.  The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In and, upon request of
the Company, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.
 
(c)           Exercise Shares Fully Paid and Non-assessable.  The Company agrees
and covenants that all Exercise Shares issuable upon the due exercise of the
Warrant represented by this Warrant certificate (“Warrant Certificate”) will,
upon issuance and payment therefor in accordance with the terms hereof, be duly
authorized, validly issued, fully paid and non-assessable and free and clear of
all taxes (other than taxes which, pursuant to Section 2 hereof, the Company
shall not be obligated to pay) or liens, charges, and security interests created
by the Company with respect to the issuance thereof.
 
(d)           Reservation of Exercise Shares.  The Company covenants that during
the term that this Warrant is exercisable, the Company will reserve from its
authorized and unissued Common Stock a sufficient number of shares to provide
for the issuance of the Exercise Shares upon the exercise of this Warrant.
 
(e)           Fractional Shares.  The Company shall not be required to issue
fractional shares of capital stock upon the exercise of this Warrant or to
deliver Warrant Certificates that evidence fractional shares of capital
stock.  In the event that any fraction of an Exercise Share would, except for
the provisions of this subsection (e), be issuable upon the exercise of this
Warrant, the Company shall pay to the Holder exercising the Warrant an amount in
cash equal to such fraction multiplied by the Current Market Value of the
Exercise Share on the last business day prior to the date on which this Warrant
is exercised.  For purposes of this Warrant, the “Current Market Value” for any
day shall be determined as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)          if the Exercise Shares are traded in the over-the-counter market
and not on any national securities exchange, the average of the mean between the
last bid and asked prices per share, as reported by Bloomberg, L.P., or an
equivalent generally accepted reporting service, or if not so reported, the
average of the closing bid and asked prices for an Exercise Share as furnished
to the Company by any member of the Financial Industry Regulatory Authority,
selected by the Company for that purpose; or
 
(ii)         if the Exercise Shares are listed or traded on a national
securities exchange, the closing price on the principal national securities
exchange on which they are so listed or traded, on the last business day prior
to the date of the exercise of this Warrant.  The closing price referred to in
this clause (ii) shall be the last reported sales price or, in case no such
reported sale takes place on such day, the average of the reported closing bid
and asked prices, in either case on the national securities exchange on which
the Exercise Shares are then listed; or
 
(iii)        if the Exercise Shares are not traded in the over-the-counter
market or on any national securities exchange or no such closing price or
closing bid and asked prices are available, as determined in any reasonable
manner as may be prescribed by the Board of Directors of the Company.
 
2.             Payment of Taxes.


(a)           Stamp Taxes.  The Company will pay all documentary stamp taxes, if
any, attributable to the initial issuance of Exercise Shares upon the exercise
of this Warrant; provided, however, that the Company shall not be required to
pay any tax or taxes which may be payable in respect of any transfer involved in
the issue of any Exercise Shares in a name other than that of the Holder of a
Warrant Certificate surrendered upon the exercise of a Warrant, and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.  Except as specifically provided in this
Section 2, Holder shall be responsible for the payment of all other taxes
incurred in connection with the receipt, transfer or sale of the Warrant or the
Exercise Shares.


(b)           Withholding.  The Holder shall pay to the Company, or make
arrangements satisfactory to the Company regarding payment of, any federal,
state, local and/or payroll taxes of any kind required by law to be withheld
with respect to the grant of this Warrant or the issuance of the Exercise
Shares.  The Company may, to the extent permitted by law, deduct any such taxes
from any payment of any kind otherwise due to the Holder whether or not pursuant
to this Warrant.  The Holder may elect, with the consent of the Company, to have
such tax withholding obligation satisfied, in whole or in part, by: (i)
authorizing the Company to withhold from the Exercise Shares a number of shares
of Common Stock having an aggregate Current Market Value that would satisfy the
minimum withholding amount due, or (ii) delivering to the Company a number of
shares of Common Stock of which the Holder is the record and beneficial owner
and that have been held by the Holder for at least six (6) months with an
aggregate Current Market Value that would satisfy the minimum withholding amount
due.  The Company may require that any fractional share amount be settled in
cash.  For the purposes of this Section 2, Current Market Value shall be
determined as of the date on which the amount of tax to be withheld is
determined.
 
3.             Mutilated or Missing Warrant Certificates.  In case any Warrant
shall be mutilated, lost, stolen or destroyed, the Company may in its discretion
issue, in exchange and substitution for and upon cancellation of the mutilated
Warrant, or in lieu of and in substitution for the Warrant lost, stolen or
destroyed, a new Warrant or Warrants of like tenor and in the same aggregate
denomination, but only (i) in the case of loss, theft or destruction, upon
receipt of evidence satisfactory to the Company of such loss, theft or
destruction of such Warrant and indemnity or bond, if requested, also
satisfactory to them and (ii) in the case of mutilation, upon surrender of the
mutilated Warrant.  Applicants for such substitute Warrants shall also comply
with such other reasonable regulations and pay such other reasonable charges as
the Company or its counsel may prescribe.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Rights of Holder.  The Holder shall not, by virtue of anything
contained in this Warrant or otherwise, be entitled to any right whatsoever,
either in law or equity, of a stockholder of the Company, including without
limitation, the right to receive dividends or to vote or to consent or to
receive notice as a shareholder in respect of the meetings of shareholders or
the election of directors of the Company or any other matter.


5.             Registration of Transfers and Exchanges.  This Warrant may be
transferred or exchanged, at the option of the Holder thereof and without
change, when surrendered to the Company at its principal office, or at the
office of its transfer agent, if any, for another Warrant or other Warrants of
like tenor and representing in the aggregate the right to purchase from the
Company a like number and kind of Exercise Shares as the Warrant surrendered for
exchange, and the Warrant so surrendered shall be canceled by the Company or
transfer agent, as the case may be.


6.             Adjustment of Exercise Shares and Exercise Price.  The Exercise
Price and the number and kind of Exercise Shares purchasable upon the exercise
of this Warrant shall be subject to adjustment from time to time upon the
happening of certain events as hereinafter provided. The Exercise Price in
effect at any time and the number and kind of securities purchasable upon
exercise of each Warrant shall be subject to adjustment as follows:


(a)           In case of any consolidation or merger of the Company with another
corporation (other than a merger with another corporation in which the Company
is the surviving corporation and which does not result in any reclassification
or change -- other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination -- of outstanding Common Stock issuable upon such exercise), the
rights of the Holder of this Warrant shall be adjusted in the manner described
below:
 
(i)           In the event that the Company is the surviving corporation or is
merged into a wholly owned subsidiary for the purpose of incorporating the
Company in a different jurisdiction, this Warrant shall, without payment of
additional consideration therefor, be deemed modified so as to provide that the
Holder of this Warrant, upon the exercise thereof, shall procure, in lieu of
each share of Common Stock theretofore issuable upon such exercise, the kind and
amount of shares of stock, other securities, money and property receivable upon
such reclassification, change, consolidation or merger by the holder of each
share of Common Stock, had exercise of this Warrant occurred immediately prior
to such reclassification, change, consolidation or merger. This Warrant (as
adjusted) shall be deemed to provide for further adjustments that shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Section 6.  The provisions of this clause (i) shall similarly apply to
successive reclassifications, changes, consolidations and mergers.
 
(ii)           In the event that the Company is not the surviving corporation
(except in the case of a merger of the Company into a wholly owned subsidiary
for the purpose of incorporating the Company in a different jurisdiction),
Holder shall be given at least fifteen (15) days prior written notice of such
transaction and shall be permitted to exercise this Warrant, to the extent it is
exercisable as of the date of such notice, during this fifteen (15) day
period.  Upon expiration of such fifteen (15) day period, this Warrant and all
of Holder’s rights hereunder shall terminate.
 
(b)   If the Company, at any time while this Warrant, or any portion thereof,
remains outstanding and unexpired, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change and the Exercise Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 6.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           In case the Company shall (i) pay a dividend or make a
distribution on its shares of Common Stock in shares of Common Stock, (ii)
subdivide or reclassify its outstanding Common Stock into a greater number of
shares, or (iii) combine or reclassify its outstanding Common Stock into a
smaller number of shares, the Exercise Price in effect at the time of the record
date for such dividend or distribution or of the effective date of such
subdivision, combination or reclassification, shall be proportionally adjusted
so that the Holder of this Warrant exercised after such date shall be entitled
to receive the aggregate number and kind of shares that, if this Warrant had
been exercised by such Holder immediately prior to such date, he would have
owned upon such exercise and been entitled to receive upon such dividend,
subdivision, combination or reclassification.  For example, if the Company
declares a 2 for 1 stock dividend or stock split and the Exercise Price
immediately prior to such event was $0.40 per share, the adjusted Exercise Price
immediately after such event would be $0.20 per share. Such adjustment shall be
made successively whenever any event listed above shall occur.  Whenever the
Exercise Price payable upon exercise of each Warrant is adjusted pursuant to
this subsection (c), the number of Exercise Shares purchasable upon exercise of
this Warrant shall simultaneously be adjusted by multiplying the number of
Exercise Shares initially issuable upon exercise of this Warrant by the Exercise
Price in effect on the date hereof and dividing the product so obtained by the
Exercise Price, as adjusted.
 
(d)           In the event that at any time, as a result of an adjustment made
pursuant to subsection (a), (b) or (c) above, the Holder of this Warrant
thereafter shall become entitled to receive any Exercise Shares of the Company,
other than Common Stock, thereafter the number of such other shares so
receivable upon exercise of this Warrant shall be subject to adjustment from
time to time in a manner and on terms as nearly equivalent as practicable to the
provisions with respect to the Common Stock contained in subsections (a), (b) or
(c) above.
 
(e)           Irrespective of any adjustments in the Exercise Price or the
number or kind of Exercise Shares purchasable upon exercise of this Warrant,
Warrants theretofore or thereafter issued may continue to express the same price
and number and kind of shares as are stated in the similar Warrants initially
issuable pursuant to this Warrant.
 
(f)           Whenever the Exercise Price shall be adjusted as required by the
provisions of the foregoing Section 6, the Company shall forthwith file in the
custody of its Secretary or an Assistant Secretary at its principal office and
with its stock transfer agent, if any, an officer’s certificate showing the
adjusted Exercise Price determined as herein provided, setting forth in
reasonable detail the facts requiring such adjustment, including a statement of
the number of additional shares of Common Stock, if any, and such other facts as
shall be necessary to show the reason for and the manner of computing such
adjustment.  Each such officer’s certificate shall be made available at all
reasonable times for inspection by the holder and the Company shall, forthwith
after each such adjustment, mail a copy of such certificate to the Holder.
 
(g)           All calculations under this Section 6 shall be made to the nearest
cent or to the nearest one one-hundredth (1/100th) of a share, as the case may
be.
 
 
 

--------------------------------------------------------------------------------

 
 
7.             Investment Intent, Exercise Restrictions and Transfer
Restrictions.
 
(a)           The Warrant and the Exercise Shares may not be offered for sale or
sold, or otherwise transferred or sold in any transaction which would constitute
a sale thereof within the meaning of the Securities Act of 1933, as amended (the
“1933 Act”), unless (i) such security has been registered for sale under the
1933 Act and registered or qualified under applicable state securities laws
relating to the offer and sale of securities, or (ii) exemptions from the
registration requirements of the 1933 Act and the registration or qualification
requirements of all such state securities laws are available and the Company
shall have received an opinion of counsel satisfactory to the Company that the
proposed sale or other disposition of such securities may be effected without
registration under the 1933 Act and would not result in any violation of any
applicable state securities laws relating to the registration or qualification
of securities for sale, such counsel and such opinion to be satisfactory to the
Company.
 
The Holder agrees to indemnify and hold harmless the Company against any loss,
damage, claim or liability arising from the disposition of this Warrant or any
Exercise Share held by such holder or any interest therein in violation of the
provisions of Section 5 or 7 hereof, respectively.
 
(b)           The certificates evidencing any Exercise Shares issued upon the
exercise of this Warrant shall have endorsed thereon (except to the extent that
the restrictions described in any such legend are no longer applicable)
substantially the following legend, appropriate notations thereof will be made
in the Company's stock transfer books, and stop transfer instructions reflecting
these restrictions on transfer may be placed with the transfer agent of the
Exercise Shares.
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THE SECURITIES
REPRESENTED HEREBY HAVE BEEN TAKEN BY THE REGISTERED OWNER FOR INVESTMENT, AND
WITHOUT A VIEW TO RESALE OR DISTRIBUTION THEREOF, AND MAY NOT BE SOLD,
TRANSFERRED OR DISPOSED OF WITHOUT AN OPINION OF COUNSEL SATISFACTORY TO THE
ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT VIOLATE THE SECURITIES ACT OF
1933, AS AMENDED, THE RULES AND REGULATIONS THEREUNDER OR OTHER APPLICABLE
SECURITIES LAWS.


 
8.             Intentionally Omitted.
 
9.             Intentionally Omitted.
 
10.           Notices.  All notices hereunder shall be sufficiently given for
all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy, telefax or other electronic transmission service to the appropriate
address or number as set forth below:


If to the Company:


Virtual Piggy, Inc.
1221 Hermosa Avenue, Suite 210
Hermosa Beach, CA 90254
Fax: (310) 634-1246
Attention: Chief Financial Officer
 
 
 

--------------------------------------------------------------------------------

 
 
with a copy to:
 
Wiggin and Dana LLP
Two Stamford Plaza
281 Tresser Boulevard
Stamford, CT 06901
Fax: (203) 363-7676
Attention: Michael Grundei


and to the Holder at the address of the Holder appearing on the books of the
Company or the Company's transfer agent, if any.


Either of the Company or the Holder may from time to time change the address to
which notices to it are to be mailed hereunder by notice in accordance with the
provisions of this Section 10.
 
11.           Supplements and Amendments.  The Company may from time to time
supplement or amend this Warrant without the approval of the Holder of this
Warrant in order to cure any ambiguity or to correct or supplement any provision
contained herein which may be defective or inconsistent with any other
provision, or to make any other provisions in regard to matters or questions
herein arising hereunder which the Company may deem necessary or desirable and
which shall not materially adversely affect the interests of the Holder.  Except
as set forth in the immediately preceding sentence, this Warrant may not be
amended, modified or supplemented except by an instrument or instruments in
writing signed by the party against whom enforcement of any such amendment,
modification or supplement is sought.


12.           Successors.  This Warrant shall inure to the benefit of and be
binding on the respective successors, assigns and legal representatives of the
Holder and the Company.


13.           Severability.  If for any reason any provision, paragraph or terms
of this Warrant is held to be invalid or unenforceable, all other valid
provisions herein shall remain in full force and effect and all terms,
provisions and paragraphs of this Warrant shall be deemed to be severable.


14.           Governing Law.  This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without regard to the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof, except to the extent that the General Corporation Law of the State of
Delaware shall apply to the internal corporate governance of the Company.


15.           Arbitration.  The parties agree that any dispute, claim or
controversy directly or indirectly relating to or arising out of this Warrant,
the termination or validity hereof, any alleged breach of this Agreement or the
engagement contemplated hereby (any of the foregoing, a “Claim”) shall be
submitted to the Judicial Arbitration and Mediation Services, Inc. (JAMS), or
its successor, in New York, for final and binding arbitration in front of a
panel of three arbitrators with JAMS in New York, New York under the JAMS
Comprehensive Arbitration Rules and Procedures (with each of the Holder and the
Company choosing one arbitrator, and the chosen arbitrators choosing the third
arbitrator).  The arbitrators shall, in their award, allocate all of the costs
of the arbitration, including the fees of the arbitrators and the reasonable
attorneys’ fees of the prevailing party, against the party who did not
prevail.  The award in the arbitration shall be final and binding.  The
arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C. Sec.1-16,
and the judgment upon the award rendered by the arbitrators may be entered by
any court having jurisdiction thereof.  The Company and the Holder agree and
consent to personal jurisdiction, service of process and venue in any federal or
state court within the State and County of New York in connection with any
action brought to enforce an award in arbitration.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           Headings.  Section and subsection headings used herein are
included herein for convenience of reference only and shall not affect the
construction of this Warrant nor constitute a part of this Warrant for any other
purpose.


[Signature page follows]
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused these presents to be duly executed as
of the ___ day of ______________, 2014.
 

 
VIRTUAL PIGGY, INC.
                 
 
By:
        Name:        Title:           

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Appendix A


NOTICE OF EXERCISE


To: 
Virtual Piggy, Inc.

1221 Hermosa Avenue, Suite 210
Hermosa Beach, CA 90254
Attention: Chief Financial Officer
 
 

(1)           The undersigned hereby elects to purchase ____________ shares of
Common Stock of Virtual Piggy, Inc., a Delaware corporation, pursuant to the
terms of the attached Warrant, and tenders herewith payment of the Exercise
Price for such shares in full in accordance with the terms of the Warrant.
 
(2)           In exercising this Warrant, the undersigned hereby confirms and
acknowledges that the shares of Common Stock to be issued upon conversion hereof
are being acquired solely for the account of the undersigned, not as a nominee
for any other party, and for investment purposes only (unless such shares are
subject to resale pursuant to an effective prospectus), and that the undersigned
will not offer, sell or otherwise dispose of any such shares of Common Stock
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended, or any state securities laws.
 
(3)           Terms not otherwise defined in this Notice of Exercise shall have
the meanings ascribed to such terms in the attached Warrant.
 
(4)           Please issue a certificate or certificates representing said
shares of Common Stock in the name of the undersigned.
 

      HOLDER                       (Date)      (Signature)  

 
 
 

--------------------------------------------------------------------------------